Cuyahoga App. No. 62275. On October 18, 1996, this court stayed the execution of sentence in this cause pending exhaustion of state post-conviction remedies. Appellee has moved that this court set a date for execution of sentence. It appearing to the court that this court declined jurisdiction and dismissed the appeal in ease No. 98-1410, appellant’s post-conviction appeal, on October 7, 1998,
IT IS ORDERED by the court, sua sponte, that the stay of execution entered in this cause on October 18,1996, be and is hereby revoked.
IT IS HEREBY ORDERED by this court that said sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Tuesday, the 3rd day of August, 1999, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Cuyahoga County.